Citation Nr: 0125284	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to VA burial benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.  He died in February 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  In August 2001, the appellant was afforded a 
personal hearing before the undersigned Member of the Board 
at the RO.  A transcript of the hearing has been associated 
with the claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for the disposition of 
the appellant's appeal has been obtained.

2.  The cause of the veteran's death in February 2001, 
according to the certificate of death, was myocardial 
infarction which was due to coronary artery disease; other 
significant conditions were noted to be diabetes, anemia from 
intestinal bleeding, and renal insufficiency.

3.  At the time of his death, the veteran was not service-
connected for any disability and he was not receiving pension 
nor compensation benefits; moreover, no such claims, original 
or reopened, were active.

4.  The veteran did not die while in a VA medical center, 
domiciliary, or a nursing home, or at a facility under 
contract with the VA, or while traveling under proper prior 
authorization and at VA expense to a specified place for the 
purpose of examination, treatment or care.

5.  The veteran was not discharged from service due to a 
disability incurred in or aggravated in the line of duty, and 
he is not buried in a national cemetery.


CONCLUSION OF LAW

The requirements for entitlement to VA burial benefits are 
not met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107(a) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.1600, 3.1605 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The death certificate reflects that the veteran died in 
February 2001.  The cause of death is listed as myocardial 
infarction due to coronary artery disease.  Diabetes, anemia 
from intestinal bleeding, and renal insufficiency were listed 
also listed as significant conditions.  At the time of his 
death, the veteran was not service-connected for any 
disability.  His service separation report shows that he 
received a regular honorable discharge.

The appellant filed an application for burial benefits (VA 
Form 21-530) in February 2001.  Therein, she noted that she 
did not believe that the cause of the veteran's death was due 
to service.  She also indicated that the veteran's burial had 
not been in a state owned cemetery, or section thereof, used 
solely for persons eligible for burial in a national 
cemetery, or that the burial had been in a national cemetery 
or cemetery owned by the federal government.  She identified 
a private cemetery as the veteran's place of burial.  She 
subsequently reported that she had borrowed money in order to 
pay for the funeral expenses.

The RO notified the appellant by letter dated in March 2000, 
that her claim of entitlement to non-service-connected burial 
benefits was being denied.  The RO indicated that none of the 
criteria for allowing burial benefits, to include plot 
allowance had been met.  

Medical records from the Jamaica Plains VA Medical Center 
(VAMC) dated between January and February 2001 were 
associated with the claims folder.  Those records show that 
the veteran was admitted to that facility on January 17, 
2001, due to rapid progression of renal disease.  A variety 
of tests were conducted.  A biopsy showed acute interstitial 
nephritis moderately advanced diffuse and nodular diabetic 
glomerulosclerosis, and moderately severe arterial and 
hyaline arteriolar sclerosis.  High dose steroid therapy was 
initiated.  The veteran was discharged on January 25, 2001.  
The diagnosis was acute renal failure due to acute 
interstitial nephritis, which was believed to be related to 
furosemide.  Treatment records dated on February 6 and 15 
revealed that the veteran continued to receive evaluations 
and treatment for his renal condition.  

A telephone encounter dated on February 19, 2001 indicated 
that the appellant had called and asked whether the veteran 
could be seen in the clinic the next day.  She reported that 
the veteran had not been doing well for the past three days.  
She said he had been suffering from weakness, loss of 
appetite, and an upset stomach.  After discussing the matter 
with a staff physician, the nurse advised the appellant to 
take the veteran to the nearest emergency room for an 
evaluation.

The appellant filed a notice of disagreement in March 2001.  
She argued that the veteran had been actively under the care 
of VA at the time of his death.  She indicated that he had 
been hospitalized at the Jamaica Plains VAMC for two weeks 
during the month of January.  She added that the veteran had 
received treatment at the VA facility only two days prior to 
his downturn of health.  The appellant reported that she had 
contacted the Jamaica Plains VAMC on February 19, 2001, due 
to the veteran's worsening condition, and that she was told 
by a member of the medical staff to take him to the nearest 
emergency room.  As the renal clinic at the Jamaica Plains 
VAMC was closed due to a holiday, and there was no other VA 
facility that was close by, she said she had not other choice 
but to take the veteran to a private hospital.  

The RO contacted the Chief of Fee Basis at the Jamaica Plains 
VAMC in March 2001.  The Chief verified that "being told to 
go to an emergency room" did not mean that VA authorized the 
veteran to go to that facility under any VA auspices.  There 
is a note on the Report of Contact that suggested that the 
veteran's file was consulted.

The appellant was afforded a personal hearing before the 
undersigned in August 2001.  She contended that the veteran 
was "technically" under VA care at the time he died.  She 
stated he had been actively receiving treatment through VA 
since January 2001.  She indicated that the veteran received 
all his medical care through VA.   She said she wanted to 
bring the veteran into the Jamaica Plains VAMC when his 
health started to decline.  However, as that renal clinic was 
closed that day, the appellant reported that she had been 
told by the attending nurse to take the veteran to the 
closest emergency room.  Due to the exigency of the matter, 
she said she had no other choice but to take the veteran to a 
private hospital.  

II.  Analysis

Initially, the Board wishes to express its sympathies to the 
appellant for the loss of her husband.  The Board also notes 
that the appellant's claim clearly has been filed in good 
faith, and that she has, quite understandably, not been 
satisfied with the explanation provided by the VA as to why 
the benefits sought have not been awarded.  Although there 
are multiple bases upon which the benefit sought may be 
granted, the Board has examined each of them and regrettably 
must conclude that the facts of this case simply do not 
afford any grounds upon which the Board may act favorably.  

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  38 C.F.R. §§ 3.1600(a), (b).

The law provides for the payment of burial and funeral 
expenses by VA when a veteran dies of a service-connected 
disability or disabilities.  38 U.S.C.A. § 2307.  

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death the veteran was 
in receipt of pension or compensation (or 
but for the receipt of military 
retirement pay would have been in receipt 
of compensation); or

(2) The veteran has an original or 
reopened claim for either benefit pending 
at the time of the veteran's death, and 
(i) In the case of an original claim 
there is sufficient evidence of record to 
have supported an award of compensation 
or pension effective prior to the date of 
the veteran's death, or (ii) In the case 
of a reopened claim, there is sufficient 
prima facie evidence of record on the 
date of the veteran's death to indicate 
that the deceased would have been 
entitled to compensation or pension prior 
to date of death; or

(3) The deceased was a veteran of any war 
or was discharged or released from active 
military, naval, or air service for a 
disability incurred or aggravated in line 
of duty, and the body of the deceased is 
being held by a State (or a political 
subdivision of a State) and the Secretary 
determines, (i) That there is no next of 
kin or other person claiming the body of 
the deceased veteran, and (ii) That there 
are not available sufficient resources in 
the veteran's estate to cover burial and 
funeral expenses.

38 C.F.R. § 3.1600(b); see also 38 U.S.C. § 2302(a).

A sum may also be paid toward burial and funeral expenses if 
the veteran dies of non-service-connected causes while 
staying at a VA hospital, nursing home or domiciliary 
facility.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).  
Even if the veteran is not hospitalized in a facility, 
benefits may still be paid if he dies while traveling under a 
proper prior authorization at VA's expense to or from a 
specific place for the purpose of examination, treatment or 
care.  38 C.F.R. § 3.1605.

Furthermore, 38 U.S.C.A. § 2303 provides that burial benefits 
can be paid when the deceased was properly admitted and 
receiving hospital care in accordance with 38 U.S.C.A. § 1703 
at the time of death.  This latter section indicates that 
when VA facilities are not capable of furnishing economical 
care because of geographical inaccessibility or because it is 
not capable of furnishing the required care, the VA may 
contract with non-VA facilities in order to furnish medical 
services for a disability if it has been determined that the 
veteran's condition precludes treatment in a VA facility.  38 
U.S.C.A. § 1703(a)(2)(c).  The VA may also contract with a 
non-VA facility for hospital care or medical services for 
treatment of medical emergencies which pose a serious threat 
to the life or health of the veteran receiving services in a 
VA facility.  38 U.S.C.A. § 1703(a)(3).

Here, the veteran did not die of a service-connected 
disability as he was not service connected for any disability 
at the time of his death.  Burial benefits are thus not 
warranted under the provisions of 38 C.F.R. § 3.1600(a).  
There is also no indication, nor has it been contended, that 
he was discharged from active duty for a disability incurred 
or aggravated in the line of duty.  Further, at the time of 
his death, the veteran was not hospitalized at a VA facility 
at the time of his death, and he was not hospitalized or 
traveling under VA authority.  The veteran died at a private 
facility and there is nothing that suggests that the facility 
was under contract with the VA.  In fact, as noted in the 
March 2001 Report of Contact, the Chief of Fee Basis at the 
Jamaica Plains VAMC specifically indicated that the 
recommendation made on February 19, 2001, to go to an 
emergency room did not translate to VA authorization to go a 
non-VA facility for treatment.  The veteran was not in 
receipt of compensation or pension benefits at the time of 
his death, nor was he eligible to receive any compensation 
benefits.  In addition, there was no claim pending at the 
time of death that would have resulted in an award of 
compensation or pension.

If the veteran's body is held by a State or political 
subdivision of a State and there is no next of kin or other 
person claiming the body and there are not sufficient 
available resources to cover burial and funeral expenses, a 
sum may be paid toward burial and funeral expenses.  38 
U.S.C.A. § 2302(a)(2); 38 C.F.R. § 3.1600(b)(3).  The 
appellant did not indicate on the application for burial 
benefits, and there is no other indication in the record, 
that any of these circumstances were applicable in her case.  
In fact, the application for burial benefits notes that the 
veteran was buried in a private cemetery, and the appellant 
paid all costs.

The Congressional Omnibus Budget Reconciliation Act of 1990 
provides that a plot allowance is no longer payable based 
solely on wartime service.  This provision is effective for 
deaths of veterans that occurred after October 31, 1990.  A 
plot or internment allowance may be paid to a person or 
entity who incurred the expenses if the person is otherwise 
qualified to receive burial benefits or under the following 
conditions: the veteran served during a period of war and he 
is either buried in a cemetery or section thereof which is 
used solely for the internment of persons eligible for burial 
in a national cemetery; or the cemetery or section thereof is 
owned by the State; and no charge is made by the State for 
the cost of the plot or internment.  38 U.S.C.A. § 2303(b); 
38 C.F.R. § 3.1600(f)(2).  As explained above, the appellant 
is not otherwise eligible to receive burial benefits.

As this discussion illustrates, the law and regulations 
concerning burial benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that she should be 
entitled to the benefits because VA had given her 
authorization to take the veteran to an emergency room for an 
evaluation and treatment.  The Board is not unsympathetic to 
the appellant.  However, whether a local VA medical center 
was unable to accept the veteran because the facility was 
closed due to a holiday is not relevant to this appeal.  The 
essential fact in this case is that, for whatever reason, the 
veteran died in a private medical facility over which VA had 
no jurisdiction, even under 38 U.S.C.A. § 1703.  In fact, the 
evidence of record very clearly shows that VA did not 
authorize the veteran to go an emergency room under VA 
auspices. 

Thus, after a thorough review of all the evidence under the 
pertinent law and regulations, the Board can only conclude 
that there is no provision that could possibly allow a grant 
of these benefits on the facts of this case.  In reaching 
this determination the Board has considered the benefit of 
the doubt doctrine, however, this doctrine may only be 
applied where the evidence for and against the claim is in 
approximate balance.  The evidence in this case is 
overwhelmingly against the claim and the benefit of the doubt 
doctrine does not assist the appellant in such circumstances.  
38 U.S.C.A. § 5107(b).  Where the law and not the evidence is 
dispositive, the appeal must be terminated or denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claim, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (recently 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.


The record reflects that the appellant has been informed of 
the requirements for the benefit sought on appeal.  As 
discussed above, the pertinent facts are not in dispute and 
the law is dispositive.  There is no additional information 
or evidence which could be obtained to substantiate the 
appellant's claim.  Therefore, there is no further action to 
be undertaken to comply with the provisions of the VCAA and 
the implementing regulations.


ORDER

Entitlement to non-service-connected burial benefits is 
denied. 



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

